PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/614,078
Filing Date: 5 Jun 2017
Appellant(s): ADAMS et al.



__________________
Jun Li
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/09/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/09/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 8, 13, 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Horodezky, US 2009/0313571, in view of Joshi et al., US 20140163954 and Bute et al. US 20170017639.
Regarding independent claim 1, Horodezky teaches:

configuring, by a second application operating on the electronic device, a second text prediction indicator for a second editable field that is outputted by the second application, wherein the second text prediction indicator indicates that text input received from the second editable field and the second application is different than the first application; (Horodezky, [0052], [0058], [0060], [0061]; setting text entry method, such as predictive mode or multitap mode for second field of second application);
receiving, at an input method editor (IME) operating on the electronic device, the first text prediction indicator and the second text prediction indicator (Horodezky; fig. 10b; [0052], [0058], [0060], [0061]; receiving text entry methods predictive mode and multitap for fields of different applications);
receiving, at the IME, a first input from the first editable field (Horodezky, [0026]; receiving text input for the first field of first application);
determining, based on the first text prediction indicator, whether the first text input from the first editable field is allowed to be predicted (Horodezky, [0026], [0027]; determining, based on set entry method for the first field, text input from the field is predicted);

outputting, by the IME, the first predictive text on the electronic device (Horodezky, [0026], [0027]; providing the predictive text to the user);
receiving, at the IME, a second text input from the second editable field (Horodezky; [0026], [0027]; receiving text input for the second field of second application);
determining, based on the second text prediction indicator, that the second text input from the second editable field is not allowed to be predicted (Horodezky, [0058], [0060], [0061]; when multitap or numeric mode is set for the second field);
in response to determining that the second text input from the second editable field is not allowed to be predicted, refraining from predict the second text input (Horodezky, [0058], [0060], [0061]; in response to multitap or numeric mode, do not provide predictive text);
determining, by the IME,  a second predictive text (Horodezky, [0026]; determining a second predictive text based on another input text to a field having predictive setting); and
outputting, by the IME,  the second predictive text on the electronic device (Horodezky, [0026], [0027]; providing second predictive text to the user).
However, Horodezky does not teaches text input received from first editable field is allowed to be stored; text input received from second editable field is not allowed to be stored; after storing the first text input, determining, by the IME, a first predictive text; the first input text allowed to be stored; wherein the first text prediction indicator is set to one value of a plurality of values, the plurality of values includes a first value indicating that the first text input from the first editable field is to be stored in a global dictionary, and the plurality of values 
Joshi teaches first text prediction indicator indicates that text input received from first editable field is allowed to be stored; second text prediction indicator indicates that text input received from second editable field is not allowed to be stored; determining, based on a text prediction indicator, whether a text input from the editable field is allowed to be stored; in response to determining that the text input from the editable field is allowed to be stored, wherein first text prediction indicator is set to one value of a plurality of values, the plurality of values includes a first value indicating that the first text input from the first editable field is to be stored in a global dictionary, storing the text input; and after storing the first text input, determining, by the IME, a first predictive text  (Joshi, [0048], [0063], [0081]; settings indicate if text for an input field can be stored in suggestion dictionary; fig.8, box 820 and 850, text is stored based on at least one context attribute; after storing text entry in the text suggestion dictionary, provide at least one predicted-text suggestion).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Joshi’s teaching into Horodezky's teaching to include text input received from first editable field is allowed to be stored and text input received from second editable field is not allowed to be stored, since the combination would have facilitated the settings for text of an input filed can be stored or not in suggestion dictionary as Joshi disclosed.

It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Bute’s teaching Joshi and Horodezky's teaching to store the first text input in one of the global dictionary or the application-specific dictionary according to the first text prediction indicator, since the combination would have facilitated the storing of suggest words in plurality dictionaries for use by applications or groups of users.
Claims 8, 13 are for a device performing the method of claims 1, 6 respectively and are rejected under the same rationale.
	Claims 15, 20 are for a computer readable media containing instructions when executed, cause an electronic device performing the method of claims 1, 6 respectively and are rejected under the same rationale.
10.	Claims 4-5, 7, 11-12, 14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Horodezky, Joshi and Bute as applied to claim 1 above, and further in view of Grieves et al., US 2014/0278349.
Regarding claim 4, which is dependent on claim 1, Joshi teaches wherein the first text input is stored in the dictionary associated with the first application, and determining that the first text input from the first editable field is allowed to be stored comprises: receiving an application identifier of the first application (Joshi, [0037]); and determining, based on the application identifier and the first text prediction indicator, that the first text input from the first editable field is allowed to be stored in a dictionary associated with the application (Joshi, [0048]).
Grieves teaches each application-specific dictionary is established for corresponding each application (Grieves, [0052]).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Grives’ teaching into Joshi, Bute and Horodezky's teaching to include application-specific dictionary for each application, since the combination would have facilitated and accurate the providing of predict text based on per application basis as Grieves disclosed.
Regarding claim 5, which is dependent on claim 4, the combination of Joshi and Grieves teaches wherein the dictionary is stored by the IME (Joshi, Joshi, [0048], [0063], [0081]; store the input word in the dictionary; Grieves, fig.4A; [0052]).  The same rationale of claim 4 is incorporated herein.
Regarding claim 7, which is dependent on claim 4, Horodezky does not teach wherein the first predictive text is determined based on the application-specific dictionary associated with the first application and the global dictionary.
Grieves teaches the first predictive text is determined based on the application-specific dictionary associated with the first application and a global dictionary (Grieves, [0035], [0045], [0049], [0052]).

Claims 11-12, 14 are for a device performing the method of claims 4-5, 7 respectively and are rejected under the same rationale.
	Claims 18-19 are for a computer readable media containing instructions when executed, cause an electronic device performing the method of claims 4-5 respectively and are rejected under the same rationale.
11.	Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horodezky, Joshi, Bute and Grieves as applied to claim 4 above, and further in view of Slothouber et al., US 2008/0281583.
Regarding claim 6, which is dependent on claim 4, Slothouber teaches application-specific dictionary is stored by the first application (Slothouber, [0007]).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Slothouber’s teaching into Grieves, Joshi, Bute and Horodezky's teaching to store application specific dictionary by the application, since the combination would have enhanced the storing of application specific dictionaries by predictive input engine as well as the application as Hard disclosed.
Claim 13 is for a device performing the method of claim 6 and is rejected under the same rationale.
Claim 20 is for a computer readable media containing instructions when executed, cause an electronic device performing the method of claim 6 and is rejected under the same rationale.

(2) Response to Argument
“The proposed combination does not teach or suggest that “the first text prediction indicator is set to one value of a plurality of values, the plurality of values includes a first value indicating that the first text input from the first editable field is to be stored in a global dictionary,” and “storing the first text input in one of the global dictionary or the application-specific dictionary according to the one value of the first text prediction indicator.”
On pages 12-13 of the appeal brief, appellants argue that “Examiner fails to cite any passages in Bute teaching or suggesting a text prediction indicator that can be set to one of multiple values, where one value indicates that the text input from a field is to be stored in the application-specific dictionary and another value indicates that text input from the field is to be stored in the global dictionary. As such, the Examiner fails to cite any passages in Bute teaching or suggesting storing the text input from the field to a particular dictionary (global or application-specific) based on which value the text prediction indicator is set to. In contrast, as illustrated in FIG. 2 and the above-cited portions of Bute, the text input is always stored in the extended dictionary as long as it is a new word.
The Examiner states on Pages 9-10 of the Office Action that “Bute teaches setting values for particular user name or group/company name of applications, wherein text storing in the applications are stored in different extended dictionaries based on such values.” Appellants respectfully traverse the statement. As an initial matter, the Examiner fails to cite any Bute teaching or suggesting “setting values”, as alleged in the Office Action. Moreover, “setting values for particular user name or group/company name.” as alleged in the Office Action, is different from setting values for a particular text prediction indicator for a particular field to indicate whether input of this particular field is to be stored in a global dictionary or in an application-specific dictionary. In contrast, while paragraph [0023] of Bute discusses that the user can define preferences of whether an extended dictionary is to be created for a type of user/group, once the extended group is created, the text predictor program in Bute will always store the text input in the extended dictionary for any fields, instead of checking the value of the particular text prediction indicator of the particular editable field where the text input is received, to determine whether the text input should be stored in a global dictionary or the application-specific dictionary.”
Examiner respectfully disagrees. Bute teaches creating plurality of extended dictionaries (Bute, [0017]; “Extended dictionaries 1161 through 116N represent user-specific, text prediction dictionaries, or extended dictionaries, created by text predictor program 110”), wherein “user of client computing device 108 with an option to create an extended dictionary for the user or group with which the user of client computing device 108 is currently communicating” (Bute, [0020]) and each of separate extended dictionaries is for each messaging application, such as email application and text message application (Bute, [0019], [0020]; “In one embodiment, text predictor program 110 may create a separate extended dictionary for each messaging application (application-specific dictionary).  For example, the user's conversations via text message may be less formal than messages typed into an email, and therefore the user may be more likely to use different words or phrases in one messaging application versus another”). Bute teaches storing new entered words to one of extended dictionaries corresponding to user or group associated 
Joshi teaches attribute settings indicate if text for an input field can be stored in suggestion dictionary (Joshi, fig.3, “Text suggestion dictionary”, [0029], [0048]; text input in a field is stored in a text suggestion dictionary (global dictionary), and text input in a password field is not stored). Joshi teaches a text suggestion dictionary can include both text entries that are personalized and popular entries (Joshi, fig.3). Joshi also teaches “A device can have one or more text suggestion dictionaries… In some implementations, a device can have separate text suggestion dictionaries for popular entries and personalized text entries” (Joshi, [0032]) as well dictionaries for email and text messages (Joshi, [0033]).  These indicated different values are set in order to store text entries to corresponding text suggestion dictionaries. Thus, Joshi teaches a text prediction indicator that can be set to one of multiple values, where one value indicates that the text input from a field is to be stored in the global dictionary, and another value indicates that text input from the field is not to be stored in the global dictionary. 
It is also noted that the claimed language requires setting one value for text prediction indicator even though there are plurality of values: “first text prediction indicator is set to one value of a plurality of values, the plurality of values includes a first value indicating that the first text input from the first editable field is to be stored in a global dictionary, and the plurality of values includes a second value indicating that the first text input from the first editable field to be stored in an application-specific dictionary associated with the first application” (claim 1).
Therefore, the combination of Bute and Joshi teaches a text prediction indicator that can be set to one value of multiple values, where the one value indicates that the text input from a field is to be stored in the global dictionary or the one value indicates that text input from the field is to be stored in the application-specific dictionary, such as dictionaries for email and text message.

“The rejections have not demonstrated any teaching, suggestion, or motivation to combine the cited references in a wav to teach or suggest “the first text prediction indicator is set to one value of a plurality of values, the plurality of values includes a first value indicating that the first text input from the first editable field is to be stored in a global dictionary, ” and “storing the first text input in one of the global dictionary or the application-specific dictionary according to the one value of the first text prediction indicator. ”
On page 16 of the appeal brief, appellants argue that “The combination of Horodezky, Joshi, and Bute teaches, at most, creating user/group-specific extended dictionary, and whether to store an input text into a dictionary. However, none of the references, either alone or in combination, teach or suggest a text prediction indicator that can be set to one of multiple values, where one value indicates that the text input from a particular field is to be stored in the 
Moreover, Bute explicitly teaches away from such a combination by describing an operation to always store the text input in the extended dictionary. See Bute, [0025], Thus, Bute teaches away from determining whether to store the text input in the extended dictionary or in the global dictionary based on the value of the first text prediction indicator for the first editable field and such an alleged combination would frustrate the intended purpose of Bute”
Examiner respectfully disagrees. As explained in response to the previous argument, Bute and Joshi teaches a text prediction indicator that can be set to one of multiple values, where one value indicates that the text input from a particular field is to be stored in the application-specific dictionary and another value indicates that the text input from the same particular field is to be stored in the global dictionary. Joshi teach a text suggestion dictionary (global dictionary) for storing text entries and separate text suggestion dictionaries for storing popular entries and personalized text entries as well dictionaries for email and text messages. Bute teaches user can creates plurality of extended dictionaries, wherein each of the extended dictionaries for storing text of each messaging applications (application-specific dictionary). Therefore, the combination of Bute and Joshi would have facilitated the user to store text entries to a text suggestion dictionary and/or different dictionaries, such as application-specific dictionary based on user settings.

“The proposed combination does not teach or suggest “the first text prediction indicator is specified in an application manifest associated with the first application.”
Horodezky that teach or suggest an application manifest, much less an application manifest of a particular application that specifies a text prediction indicator of an editable field of the particular application, where the text prediction indicator indicates whether text input from an editable field of the particular application is allowed to be stored. The Examiner fails to cite any passages in other references that remedy this deficiency.
Examiner respectfully disagrees. Horodezky teaches text entry methods, such as predictive mode or multitap mode for first field of first application is specified by displaying supported text entry methods/parameters/settings for users select and stored the selected text entry method in a key settings table (Horodezky, figures 8, 10b; [0058]; fig.10, row 44, 47 or 48. For example row 44 includes application 30 is “contacts”, text field 31 is “email” and text method is “predictive”). Therefore, Horodezky teaches the first text prediction indicator is specified in an application manifest associated with the first application. Joshi and Bute teaches settings indicates whether text input from an editable field of the particular application is allowed to be stored as explained in the response to argument above.  Therefore, the combination of Horodezky, Joshi and Bute teaches the claimed language.






Respectfully submitted,
/THU V HUYNH/Primary Examiner, Art Unit 2177         


                                                                                                                                                                                               Conferees:


/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177     

                                                                                                                                                                                                   /WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.